Citation Nr: 1223380	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 2003 to February 2006.  He also had earlier periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the March 2007 decision, the RO granted service connection for major depression and assigned an initial disability rating of 30 percent effective February 4, 2006.  The Veteran appealed for a higher initial rating.  The April 2010 decision, in part, denied entitlement to TDIU.

In March 2012, the Veteran's representative submitted evidence to the Board in the form of VA treatment records, private opinion letters, and a letter from the Veteran's daughter.  The evidence was received in a timely manner as the Board had earlier granted the Veteran an extension of time by which to submit additional evidence.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claims to the AOJ for additional development.

The Veteran asserts that his service-connected major depression is more disabling than the initially rated 30 percent.  In March 2012, the Veteran's representative contended that a total (100 percent) schedular rating is warranted for the disability.  In the alternative, it was argued that a 70 percent rating is warranted, but also that the Veteran should be awarded TDIU.

The most recent VA compensation examination in connection with the claim was conducted in July 2010.  The VA examiner provided a diagnosis of major depressive disorder.  The examiner stated that the Veteran had signs and symptoms compatible with those encountered in individuals with moderate depression.  A GAF (Global Assessment of Functioning) score of 60 was assigned.  According to DSM-IV, a GAF score of 60 equates to moderate symptoms or moderate difficulty in social or occupational functioning.  The examiner stated that the Veteran's mental disorder symptoms were controlled by continuous medication and, among other things, that there was no total occupational and social impairment due to the major depression.

Medical records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, show continued treatment for major depression after the VA examination.  A GAF score of 55 is contained in the records.

In August 2011, private psychologist L.C.R. evaluated the Veteran.  Dr. L.C.R. diagnosed the Veteran with recurrent, severe major depressive disorder with PTSD (posttraumatic stress disorder) traits.  A GAF score of 45 was assigned.  Dr. L.C.R. noted that other GAF scores of record were higher, but at the time of his evaluation, the Veteran had serious symptoms that altered his psychological social and working activity.  Dr. L.C.R. stated that the Veteran's symptoms were progressively worsening and, as a result, he had not worked since his discharge from military service in February 2006.  

Here, since the last VA examination, the evidence suggests that the Veteran's major depression may have increased in severity.  Lower GAF scores are found in the record and Dr. L.C.R. characterized the disability as severe compared to the VA examiner's assessment of moderate.  Therefore, the Board finds that the Veteran should be afforded another VA psychiatric examination to assess the current degree of disability of his major depression.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the Veteran continues to receive regular treatment at the San Juan VAMC.  Updated treatment records should be obtained in light of the remand.

In a December 2009 application for benefits, the Veteran asserted that he is unable to secure or follow any substantially gainful employment as a result of his service-connected major depressive disorder, and his Achilles tendon and spurs disabilities.  See 38 C.F.R. § 4.16 (2011).  He indicated that he has a college education and last worked as an ammo technician for the United States Army in 2006.  Prior to that period of military service, the Veteran worked as a teacher.

In regards to this TDIU claim, the Board finds that the claim should be remanded for a VA medical opinion on the matter.  A January 2010 VA examiner, who examined the Veteran's feet, found that the Veteran is not rendered unemployable since he could teach using at least an overhead projector.  The examiner noted that the Veteran is a retired school teacher and is capable of walking around the classroom for brief periods despite his bilateral heel condition.  Although the examiner provided an opinion as to the Veteran's employability, only the effects of his service-connected feet disabilities were taken into account.  An opinion has not yet been obtained concerning the combined effects of the Veteran's service-connected disabilities.  Therefore, the VA examiner who is to conduct the psychiatric examination must also provide an opinion as to the TDIU claim.

The Board notes that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  He was found to be disabled as of June 1, 2004 as a result of plantar fasciitis and affective disorders.  Records were obtained from SSA, but they were provided in the form of a compact disc.  On remand, the AOJ should take the opportunity to print out the records from the disc.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since November 2011) from the San Juan VAMC and associate the records with the claims folder.

2.  Print out the contents of the disc provided by SSA and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to major depression.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either separately or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is currently in effect for:  major depression; right Achilles tendon enthesopathy with calcaneal spurs status post surgery; left Achilles tendon enthesopathy with calcaneal spurs status post surgery; right posterior foot surgical scar; left posterior foot surgical scar; and hernia surgical scar.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

